Hawkins, Justice.
This is a companion case to that of Russell v. Venable, ante, and is controlled by the rulings there made.

Judgment affirmed.


All the Justices concur.

Submitted May 9, 1960
Decided June 9, 1960.
Tindall •& Tindall, J. F. Kemp, for plaintiff in error.
James R. Venable, Essley B. Burdine, Margaret Hopkins, Eugene Cook, Attorney-General, Paul Miller, Assistant Attorney-General, A. R. Barksdale, Wm. M. Mallet, Deputy Assistarit Attomeys-General, Clarence Peeler, George P. Dillard, contra.